DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/07/22 has been entered.  Claims 14- 20 have been previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 1, 5, 8, 11, 14 and 18 are amended.  Claims 1- 13 are being addressed by this Action.
Election/Restrictions
Applicant's election with traverse of claims 1- 13, drawn to an apparatus in the reply filed on 9/07/22 is acknowledged.  The traversal on p. 10 of the Remarks, filed 9/07/22, is on the ground(s) that no serious search and/or examination burden would be present if the restriction were not required due to an overlap in use of structures in the method invention that are common to structures recited in the apparatus invention.  This is not found persuasive because as noted in the Restriction Requirement made in the Non-Final Office Action, mailed 6/07/22, there are many more references relevant to the apparatus invention than are relevant to the method invention since the apparatus could be used in many more materially different processes than the claimed method invention.  Given that references relevant to the apparatus invention could be found in clips (A61B17/083 - - 6,717 references) or clamps (A61B17/10 - - 9,486 references), for example, a search of the apparatus invention would require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) than would a search of the method invention.  Also, the prior art references applicable to one invention would not likely be applicable to another invention.  Additionally, it is noted that often individual references may include diverse, multiple embodiments requiring close review.  For example, the Brady reference used in the current rejection is 133 pages long and has 78 drawings.  
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings were received on 9/07/22.  These drawings are not accepted.  Figures 1 and 8 include features not found in the original 4/17/20 drawings (New Matter) including longitudinal struts and a shading pattern apparently indicating a texture as shown in Annotated Fig. 1 below:

    PNG
    media_image1.png
    500
    562
    media_image1.png
    Greyscale

Specification
The Amendment to the Specification has obviated the objection made in the Non-Final Office Action, mailed 6/07/22.  As such, the objection to the Specification made in the Non-Final Office Action, mailed 6/07/22 is withdrawn.
Response to Arguments
Applicant’s amendments to claims 1, 5, 8 and 11 have obviated the claim objections made in the Non-Final Office Action, mailed 6/07/22.  As such, the claim objections made in the Non-Final Office Action, mailed 6/07/22 are withdrawn.
It is noted that applicant’s Amendment has changed the scope of the claims, requiring a new rejection.  In this case, a different interpretation of the Brady reference is used in the current rejection of amended claim 1 and as such, applicant’s arguments relating to Brady are addressed in this Action.  
In response to applicant’s arguments regarding the rejection of claims 1- 2, 4, 6, 8 and 11- 13 under 35 U.S.C. 102(a)(1) as being anticipated by Brady on pp. 11- 12 of the Remarks, filed 9/07/22, that “Brady does not expressly or inherently teach or disclose a clot retrieval device in which there are separate distal and proximal pinching portions,” it is noted that the features upon which applicant relies (i.e., a distal pinching portion 116s positioned distal of the caged portion…a proximal pinching portion 116b positioned proximal of the caged portion) (emphasis added) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case and as shown in Annotated Fig. 40 to Brady below, the distal end of the caged portion is interpreted as the distal half section of the caged portion and the proximal end of the caged portion is interpreted as the proximal half section of the caged portion given that “an end” is broadly interpreted as “the first or last part or section of something that is long” (emphasis added; p. 1 of Britannica Dictionary End Definition & Meaning).  As such, the requirements of the amended claim are met because Brady discloses an attached pinching portion in the distal half section of the caged portion and an attached pinching portion in the proximal half section of the caged portion.  


Claim Objections
Claim 2 (line 3) and claim 4 (lines 1- 2) are objected to because of the following informalities: ‘the clot’ should be amended to - - the at least a portion of the clot - - to maintain consistent claim terminology.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: ‘wherein the network of struts are connected to the network of inner struts’ should be amended to - - wherein the network of struts of the outer cage are connected to the network of inner struts of the inner cage - -  although it is clear that the network of struts is associated with the inner cage and that the network of struts is associated with the inner cage, amending the claim would provide consistent claim terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 2, 4, 6 and 12- 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (US Pub. No. 2016/0120558 A1) as evidenced by p. 1 of Britannica Dictionary End Definition & Meaning.  Brady was cited in the IDS filed 10/02/20.

    PNG
    media_image2.png
    465
    910
    media_image2.png
    Greyscale

Regarding claim 1, Brady discloses a clot retrieval device for retrieving a clot from a blood vessel, comprising:
a caged portion comprising: 
a distal end (DE) (See Annotated Fig. 40 - - right of dashed line is approximate distal half section of the caged portion; it is noted that “an end” is broadly interpreted as “the first or last part or section of something that is long” (emphasis added; p. 1 of Britannica Dictionary End Definition & Meaning)); 
a proximal end (PE) (See Annotated Fig. 40 - - left of dashed line is approximate proximal half section of the caged portion it is noted that “an end” is broadly interpreted as “the first or last part or section of something that is long” (emphasis added; p. 1 of Britannica Dictionary End Definition & Meaning));
an inner cage (IC) (See Annotated Fig. 40, Figs. 35a- 35e) comprising a network of inner struts; and 
an outer cage (1081) (Fig. 40) (P. [0581] - - Fig. 40 shows the same device 881 of fig. 35 only also including outer member 1081) comprising a network of struts (See Fig. 40) (P. [0019] - - the outer tube and the inner tube of a dual tubular member design each have struts), 
the inner cage (IC) and the outer cage (1081) comprising a delivery configuration within a microcatheter (889) (Fig. 35b) and a deployed configuration (Figs. 35a, 40) distal of the microcatheter (889) operable to retrieve at least a portion of the clot (892) (Figs. 35d, 35e); and 
a distal pinching portion (DP) (See Annotated Fig. 40) attached at the distal end (DE) of the caged portion (1081) (See Annotated Fig. 40 - - the distal pinching portion (DP) is attached at the distal end (DE) since it is attached at a location in the distal half section of the caged portion given the definition of end is “the first or last part or section of something that is long” (emphasis added; p. 1 of Britannica Dictionary End Definition & Meaning)), and 
a proximal pinching portion (PP) (See Annotated Fig. 40) attached at the proximal end (PE) of the caged portion (1081) (See Annotated Fig. 40 - - the proximal pinching portion (PP) is attached at the proximal end (PE) since it is attached at a location in the proximal half section of the caged portion given the definition of end is “the first or last part or section of something that is long” (emphasis added; p. 1 of Britannica Dictionary End Definition & Meaning)), 
each pinching portion (DP, PP) comprising at least one pinching cell (886) (Figs. 35a- 35e) comprising a collapsed state (Fig. 35b) and an expanded state (Figs. 35a, 40) distal of the microcatheter (889) operable to tweeze the at least a portion of the clot (892) (See Fig. 35e) (Ps. [0563], [0568], [0570] - - cell (886) embeds and traps the clot and engages the clot, retaining a grip on the clot while it is withdrawn through the vasculature).
Regarding claim 2, Brady further discloses wherein each pinching cell (886) further comprises: 
a plurality of strut members (882, 883) (Fig. 35a) configured to actuate and pinch the clot (892) from the blood vessel between the plurality of strut members (882, 883) (P. [0563], activation cable exercises radial force to assist radial struts 882 and circumferential struts 883 of cell (886) trap and engage clot (892)).
Regarding claim 4, Brady further discloses each pinching cell (886) operable to tweeze the clot (892) on movement from the collapsed state (Fig. 35b) to a clot pinching state of the expanded state (Fig. 35e) until a portion of the clot (892) is compressed between the plurality of strut members (P. [0570] - - the cell (886) embedding itself into the clot and urging the clot into the cell (886) is considered compressing a portion of the clot (892) between the plurality of the strut members). 
Regarding claim 6, Brady further discloses each pinching cell (886) comprises a radiopaque marker (1155, 1158) (Figs. 43a- 43f) (Ps. [0090], [0584] - - added radiopaque tab 1155 and/or added radiopaque coating) disposed on the plurality of strut members (882, 883)).
Regarding claim 12, Brady further discloses further comprising: 
an elongated member (890) (Figs. 35a- 35e) comprising a distal end connected to a proximal end of the proximal pinching portion (893) (Fig. 35a), the elongated member (890) operable to move the clot retrieval device in a distal or proximal direction (Ps. [0563], [0570]- - shaft 890 extends from proximal end 893 and can be or distally navigated to and proximally withdrawn from the target artery/ clot).
Regarding claim 13, Brady further discloses wherein the network of struts (1081) are connected to the network of inner struts (881) (See Fig. 40) (P. [0581] - - showing outer cage (1081) network of struts connected to inner cage (881) network of inner struts connected at least via the shaft 890, or by way of the addition of outer member 1081 to the device of 881).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2016/0120558 A1) in view of Yang (US Pat. No. 10,016,206 B1).  Yang is cited in the Non-Final Office Action, mailed 6/07/22.
Regarding claim 3, Brady discloses the apparatus of claim 2, but Brady does not disclose 
(claim 3) wherein the plurality of strut members are positioned about a central strut member of the plurality of strut members, each strut member joined at common respective proximal and distal ends as claimed.
However, Yang teaches expandable cages (40’’, 140A, 140B, 240) having a strut pattern in which the struts are positioned about a central strut for engaging and removing clots in the same field of endeavor (Abstract, Col. 10, l. 11- 21), Yang further teaches
(claim 3) wherein the plurality of strut members (42’’, 142A, 142B, 242) (Figs. 4, 5A, 5B, 6) are positioned about a central strut member of the plurality of strut members (See Figs. 4, 5A, 5B, 6) (Col. 6, l. 32- 39; Col. 6, l. 43- 51), each strut member (42’’, 142A, 142B, 242) joined at common respective proximal and distal ends (48’’, 148B, 248, 30’’, 130A, 130B, 230) (Col. 7, l. 22- 34 - - ends of each cage attached with a collar; it is noted that applicant’s Fig. 6A is similar to Yang’s Figs. 5A and 5B, applicant’s Fig. 6B is similar to Yang’s Fig. 6, and applicant’s Fig. 6C is similar to Yang’s Figs. 12A- 12B).
A strut pattern in which strut members are positioned about a central strut as taught by Yang performs the same function of engaging and removing clot (Yang - - Col. 10, l. 11- 21) as the strut pattern having radial strut members and circumferential strut members disclosed by Brady (Brady - - Ps. [0563], [0568], [0570]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (strut pattern in which strut members are positioned about a central strut) for another (strut pattern having radial strut members and circumferential strut members) since the substitution would have yielded predictable results, namely, engaging and removing clot.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claim 7, Brady discloses the apparatus of claim 1, Brady further disclosing 
a first collar (885) (Fig. 35a) comprising a first collar lumen (P. [0563] - - a plurality of tubular collars each having a lumen through which activation cable is disposed as shown in Fig. 35a); and a second collar (885) (Fig. 35a - - showing a plurality of collars all identified with reference number 885) comprising a second collar lumen (P. [0563] - - a plurality of tubular collars each having a lumen through which activation cable is disposed as shown in Fig. 35a); and wherein the plurality of strut members (882, 883) connect the first collar to the second collar (See Fig. 35a).
but Brady does not disclose
(claim 7) a central strut member as claimed.
However, Yang teaches expandable cages (40’’, 140A, 140B, 240) having a strut pattern in which the struts are positioned about a central strut for engaging and removing clots in the same field of endeavor (Abstract, Col. 10, l. 11- 21), Yang further teaches
(claim 7) wherein the plurality of strut members (42’’, 142A, 142B, 242) (Figs. 4, 5A, 5B, 6) are positioned about a central strut member of the plurality of strut members (See Figs. 4, 5A, 5B, 6) (Col. 6, l. 32- 39; Col. 6, l. 43- 51), each strut member (42’’, 142A, 142B, 242) and wherein the plurality of strut members (42’’, 142A, 142B, 242) and the central strut member connect the first collar to the second collar. (Col. 7, l. 22- 34 - - ends of each cage attached with a collar; it is noted that applicant’s Fig. 6A is similar to Yang’s Figs. 5A and 5B, applicant’s Fig. 6B is similar to Yang’s Fig. 6, and applicant’s Fig. 6C is similar to Yang’s Figs. 12A- 12B).
A strut pattern in which strut members are positioned about a central strut as taught by Yang performs the same function of engaging and removing clot (Yang - - Col. 10, l. 11- 21) as the strut pattern having radial strut members and circumferential strut members disclosed by Brady (Brady - - Ps. [0563], [0568], [0570]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (strut pattern in which strut members positioned about a central struct) for another (strut pattern having radial strut members and circumferential strut members) since the substitution would have yielded predictable results, namely, engaging and removing clot.  KSR, 550 U.S. at, 82 USPQ2d at 1396.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2016/0120558 A1).
Regarding claim 5, Brady discloses the apparatus of claim 2, but Brady does not expressly disclose a ratio of a diameter of each pinching cell between the collapsed state and a clot pinching state of the expanded state is from approximately 1.5:1 to 4:1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Brady to have a ratio of a diameter of each pinching cell between the collapsed state and the clot pinching state of the expanded state that is from approximately 1.5:1 to 4:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, the device of Brady would not operate differently with the claimed diameter ratio since once the pinching cell has engaged the clot, the pinching cell will continue to stay engaged with the clot, even after the radially expanding (axially compressing) actuation cable is released and the clot pinching state of the expanded state has a smaller diameter (longer length) than the fully expanded diameter (Brady - - P. [0570] - - engaging clot with lower radial force after release of the axially compressing actuation cable is considered a reduced diameter (e.g. longer length)).  As such, the device would function appropriately having the claimed collapsed to expanded clot pinching diameter ratio because the pinching cell will continue to stay engaged with the clot as it is radially compressed (or length is increased) during retraction to be small enough to avoid contacting the inner diameter of the catheter while still holding onto the clot, thereby permitting withdrawal or re-sheathing (Brady- - P. [0570] - - pinching cell retains grip on the clot while it is withdrawn through the vasculature). Further, applicant places no criticality on the range claimed, indicating simply that, “a ratio of diameters of each of the one or more pinching cells between a collapsed state and the expanded state can be from approximately 1.5:1 to 4:1.” (See paragraph seven of p. 3 of 20 of applicant’s Specification).
Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2016/0120558 A1) in view of Bowman et al. (US Pub. No. 2018/0140315 A1).
Regarding claims 8 and 11, Brady discloses the apparatus of claim 1, Brady further disclosing wherein the inner cage (IC) comprises one pinching cell (886) operable to tweeze the at least a portion of the clot (892) (See Fig. 35e) (Ps. [0563], [0568], [0570] - - cell (886) embeds and traps the clot and engages the clot, retaining a grip on the clot while it is withdrawn through the vasculature), but Brady does not explicitly disclose
(claims 8 and 11) wherein the inner cage is a plurality of pinching cells as claimed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to add at least one more pinching cell to the inner cage since Brady contemplates various modifications to the embodiments without parting from the spirit and scope of the invention (Brady - - P. [0767]) and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Alternatively, applicant is directed to the teachings of Bowman.  Bowman teaches an obstruction removal system in the same field of endeavor (Abstract) 
(claim 8) having a plurality of pinching cells (203, 303) (Figs. 3- 8) (Ps. [0062], [0072] - -Although five engaging members are illustrated in the figure, fewer or more engaging members can be used; One or more of the engaging members may actively engage the clot, …one or more engaging members may sit distally past the clot and have a denser cell configuration to act as a filter for catching thrombus that may dislodge when capturing the clot utilizing the obstruction removal device);
(claim 11) wherein each cell of the plurality of pinching cells (203, 303) further comprises the collapsed state (Fig. 11) and the expanded state (Fig. 12) distal of the microcatheter (602) (Figs. 10- 12) operable to tweeze the at least a portion of the clot (601) (Figs. 10- 12) (P. [0081] - - Delivery device 602 is then retracted which allows the engaging members of the obstruction removal device to expand and interact with portions of the clot…Once the obstruction removal device has secured the clot, the device can be withdrawn as described above; engaging, interacting and securing clot are broadly interpreted as being operable to tweeze at least a portion of clot).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the inner cage associated with Brady in order to include a plurality of pinching cells operable to tweeze the at least one clot comprising a collapsed state and an expanded state according to the teachings of Bowman since more than one pinching cell would predictably actively engage clot and one or more of the plurality of engaging members may act as a filter for catching thrombus (Bowman - - Ps. [0062], [0072]).

Claim(s) 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Brady et al. (US Pub. No. 2016/0120558 A1) in view of Bowman et al. (US Pub. No. 2018/0140315 A1) as applied to claim 8 above, and further in view of Yang (US Pat. No. 10,016,206 B1).
Regarding claim 9, Brady in view of Bowman discloses the apparatus of claim 8, Brady further disclosing 
a first collar (885) (Fig. 35a) comprising a first collar lumen (P. [0563] - - a plurality of tubular collars each having a lumen through which activation cable is disposed as shown in Fig. 35a); and a second collar (885) (Fig. 35a - - showing a plurality of collars all identified with reference number 885) comprising a second collar lumen (P. [0563] - - a plurality of tubular collars each having a lumen through which activation cable is disposed as shown in Fig. 35a); and wherein the plurality of strut members (882, 883) connect the first collar to the second collar (See Fig. 35a).
but modified Brady does not disclose
(claims 7 and 9) a central strut member as claimed.
However, Yang teaches expandable cages (40’’, 140A, 140B, 240) having a strut pattern in which the struts are positioned about a central strut for engaging and removing clots in the same field of endeavor (Abstract, Col. 10, l. 11- 21), Yang further teaches
(claim 9) wherein the plurality of strut members (42’’, 142A, 142B, 242) (Figs. 4, 5A, 5B, 6) are positioned about a central strut member of the plurality of strut members (See Figs. 4, 5A, 5B, 6) (Col. 6, l. 32- 39; Col. 6, l. 43- 51), each strut member (42’’, 142A, 142B, 242) and wherein the plurality of strut members (42’’, 142A, 142B, 242) and the central strut member connect the first collar to the second collar. (Col. 7, l. 22- 34 - - ends of each cage attached with a collar; it is noted that applicant’s Fig. 6A is similar to Yang’s Figs. 5A and 5B, applicant’s Fig. 6B is similar to Yang’s Fig. 6, and applicant’s Fig. 6C is similar to Yang’s Figs. 12A- 12B).
A strut pattern in which strut members are positioned about a central strut as taught by Yang performs the same function of engaging and removing clot (Yang - - Col. 10, l. 11- 21) as the strut pattern having radial strut members and circumferential strut members disclosed by Brady (Brady - - Ps. [0563], [0568], [0570]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (strut pattern in which strut members positioned about a central struct) for another (strut pattern having radial strut members and circumferential strut members) since the substitution would have yielded predictable results, namely, engaging and removing clot.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claim 10, Brady in view of Bowman and Yang discloses the apparatus of claim 9, Brady further disclosing the plurality of pinching cells (886) comprise at least one a radiopaque marker (1155, 1158) (Figs. 43a- 43f) disposed on the pinching structure (Ps. [0090], [0584] - - added radiopaque tab 1155 and/or added radiopaque coating feature disposed on the expandable structures including plurality of strut members (882, 883)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771